UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO, JR.,
                             Plaintiff,
                                                                         20-CV-468 (CM)
                      -against-
                                                                    ORDER OF DISMISSAL
F.B.I.,
                             Defendant.


COLLEEN McMAHON, Chief United States District Judge:

          Plaintiff brings this action pro se, invoking the Court’s federal question jurisdiction. By

order dated January 21, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). 1

                                      STANDARD OF REVIEW

          The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise




          1
         Plaintiff has filed approximately 45 actions within the past month, many of which have
been dismissed as frivolous. Because of this abuse of the privilege of proceeding without
prepaying the filing fee, the Court directed Plaintiff in Calvino v. L., ECF 1:19-CV-11958
(S.D.N.Y. Jan. 10, 2020), to show cause why he should not be barred from filing new actions IFP
without first obtaining leave of court.
the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       Plaintiff Ernest Calvino Jr. brings this action against the Federal Bureau of Investigation

(FBI), invoking the Court’s federal question jurisdiction. Plaintiff contends that the FBI has

violated his right to “freedom of information,” including “information related to [him] [and]

information of investigation [sic].” (ECF 2, at 2.)

       Plaintiff states that he “need[s] information . . . related to [his] investigation and

complain[t]s that [he has] filed in the past.” (Id. at 5.) He explains that he would “like [to] obtain

a copy for legal civil, legal criminal, legal federal atto[r]neys and other people that can support

[him] with legal services.” (Id.)

                                           DISCUSSION

       The Freedom of Information Act (FOIA), 5 U.S.C. § 552, provides members of the

public a right to access some information from federal executive agencies. Federal courts have

jurisdiction to enforce this right if a requester can show that “an agency has (1) ‘improperly;’

(2) ‘withheld;’ (3) ‘agency records.’” Kissinger v. Reporters Comm. for Freedom of the Press,

445 U.S. 136, 150 (1980) (quoting 5 U.S.C. § 552(a)(4)(B)). The “[FOIA] authorizes suit against

federal agencies, not against individuals.” Times Newspapers of Great Britain, Inc. v. CIA, 539

F. Supp. 678, 685 (S.D.N.Y. 1982) (internal quotation marks omitted).

       Under the FOIA, an applicant must exhaust administrative remedies by completing the

administrative appeal process before seeking judicial review. 5 U.S.C. § 552(a)(6)(A)(i)-(ii); see

Sloman v. U. S. Dep’t of Justice, 832 F. Supp. 63, 65-66 (S.D.N.Y. 1993). The exhaustion

requirement allows the targeted agency to correct its own errors to obviate unnecessary judicial

review. See McKart v. United States, 395 U.S. 185, 193-94 (1969).


                                                  2
       The FOIA establishes the following administrative process:

       Each agency, upon any request for records . . . shall--(i) determine within 20 days
       (excepting Saturdays, Sundays, and legal public holidays) after the receipt of any
       such request whether to comply with such request and shall immediately notify
       the person making such request of – (I) such determination and the reasons
       therefor[.]

5 U.S.C. § 552(a)(6)(A)(i); see 28 C.F.R. § 16.6(b), (c). If the request is denied, the requester

may appeal the adverse determination to the head of the agency within 90 days. 5 U.S.C.

§ 552(a)(6)(A)(i)(III)(aa). While “[e]xhaustion of administrative remedies is normally required

as a precondition to suit under the FOIA,” McKevitt v. Mueller, 689 F. Supp. 2d 661, 667

(S.D.N.Y. 2010), if an agency fails to comply with the applicable time limits, a requester is

deemed to have exhausted his administrative remedies, 5 U.S.C. § 552(a)(6)(C)(i); New York

Times Co. v. United States Dep’t of Labor, 340 F. Supp. 2d 394, 398 (S.D.N.Y. 2004) (“[P]rior

to judicial review, the [plaintiff] must exhaust h[is] administrative remedies.”). 2

       Here, the complaint could be liberally construed as asserting a claim that the FBI

improperly withheld information under the FOIA. Plaintiff does not allege, however, that he

exhausted his administrative remedies before filing this action. The claim is therefore dismissed

without prejudice to Plaintiff’s filing a new action after exhausting his administrative remedies in

the manner set forth above.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is




       2
         The district court of the United States in the district in which the requester resides or has
his principal place of business, or in which the agency records are situated, or the District of
Colombia, has jurisdiction to enjoin the agency from withholding agency records improperly
held from the requester. 5 U.S.C. § 552(a)(4)(B).


                                                  3
dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   January 27, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
